IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Hospital of the University          :
of Pennsylvania,                    :
                   Petitioner       :
                                    :
             v.                     :     No. 430 C.D. 2017
                                    :
Workers' Compensation               :
Appeal Board (Maratea),             :
                 Respondent         :


                                   ORDER

             NOW, November 8, 2017, upon consideration of petitioner’s

application for reargument, and respondent’s answer in response thereto, the

application is denied.




                                          MARY HANNAH LEAVITT,
                                          President Judge